MEMORANDUM ***
Elaine Medina appeals pro se the district court’s summary judgment in her action alleging that defendants violated her civil rights by falsely arresting her in connection with an altercation at her son’s school. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and we affirm.
Because Medina’s action amounts to an impermissible collateral attack on a prior state court judgment, the district court lacked jurisdiction over Medina’s action. See Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).
Medina’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.